307 S.W.3d 184 (2010)
STATE of Missouri, Respondent,
v.
Larry A. McEWEN, Appellant.
No. ED 92855.
Missouri Court of Appeals, Eastern District, Division Five.
March 23, 2010.
Craig Johnston, Columbia, MO, for Appellant.
Christopher Koster, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROBERT G. DOWD, JR., J, and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Larry McEwen appeals from the trial court's judgment and sentence after a jury found him guilty of assault in the first degree, assault in the second degree, and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).